MEMORANDUM***
Plaintiff Dannie Lee Butler, a California state prisoner, appeals pro se the district court’s denial of his application to file a 42 U.S.C. § 1983 action in forma pauperis. The district court denied Butler’s application, finding that he failed to state a claim on which relief might be granted. Butler alleges that prison officials violated his First Amendment right to petition the government for redress of his grievances by obstructing the filing of his written grievances.
In essence, Butler alleges that prison officials failed to comply with prison grievance procedures. In Mann v. Adams, 855 F.2d 639, 640 (9th Cir.1988), cert. denied, 488 U.S. 898, 109 S.Ct. 242, 102 L.Ed.2d 231 (1988), we held that a prisoner has no constitutional right to prison grievance procedures. See also Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir.1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir. 1994), cert. denied, 514 U.S. 1022,115 S.Ct. 1371, 131 L.Ed.2d 227 (1995); Flick v. Alba, 932 F.2d 728, 729 (8th Cir.1991). Because inmates such as Butler do not have a substantive right to prison grievance procedures, the failure of prison officials to comply with those procedures is not actionable under § 1983. See Ashann-Ra v. Commonwealth of Virginia, 112 F.Supp.2d 559, 569 (W.D.Va.2000).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *713courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.